En banc, this court has given careful and attentive consideration to the sole point of decision so very forcefully presented by able counsel for appellant on the application for rehearing in this case. We are of the opinion and have so concluded that the court properly overruled the demurrer to the indictment, and we must adhere to the conclusion of affirmance in this case. The question is not without difficulty. As a basis for our present holding we think our case of Curry v. State, 23 Ala. App. 182, 122 So. 298, to which we adhere, is conclusive of the point of decision involved. In the Curry case, supra, this court said: "The first insistence of error is based upon the action of the court in overruling demurrer to the indictment. By the demurrer it was insisted that the indictment charged no offense, in that the word 'atorethought' — intended for 'aforethought' — is meaningless and rendered the indictment bad. In charging murder in the second degree it is necessary to charge that the alleged killing of deceased by the defendant was done unlawfully and with malice aforethought (stating the means of killing), but without premeditation or deliberation. The indictment here complies with every requirement of law in charging murder in the second degree, except, as stated, the letter 't' is used instead of the letter 'f' in the word 'aforethought.' By overruling the demurrer the lower court took the position that the defect complained of was a mere clerical misprision, and in this we think the court was correct. An indictment may not be vitiated by a clerical misprision, or grammatical error, *Page 207 
unless such discrepancy changes the words or obscures the sense. The patent clerical error here complained of does not come within this rule, as there can be no doubt as to the word intended, and its sense is not obscured nor is the tendency of the error to mislead. The rule is: 'Before an objection because of false grammar, incorrect spelling, or mere clerical error, is entertained, the court should be satisfied of the tendency of the error to mislead, or to leave in doubt as to the meaning a person of common understanding, reading, not for the purpose of finding defects, but to ascertain what is intended to be charged.' Grant v. State, 55 Ala. 201, 207."
See, also, our case, Sanders v. State, 2 Ala. App. 13,56 So. 69.
Opinion extended. Application for rehearing overruled.